Citation Nr: 1435415	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  Additional evidence was submitted during the hearing accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2013).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.  Additional VA treatment records have been associated with the Veteran's electronic claims files since the claim on appeal was most recently adjudicated in the June 2013 supplemental statement of the case.  The Veteran has not waived initial AOJ consideration of the newly obtained VA treatment records.  See 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for vertigo, dizziness, equilibrium dysfunction and migraine headaches, each to include as secondary to hearing loss, and service connection for tinnitus were raised by the Veteran during an August 2013 VA audiology consultation and the August 2013 Travel Board hearing, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The most recent VA audiological examination evaluating the severity of the Veteran's service-connected bilateral hearing loss disability is dated in January 2010, more than four years ago.  During the August 2013 hearing, the Veteran testified that his hearing has worsened since that examination.  Decreased speech discrimination scores during VA audiology consultation in August 2013 tend to support the Veteran's report of decreased hearing since the January 2010 examination.  To ensure that the record reflects the current severity of the disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria. 

In addition, reports of private audiological evaluations submitted by the Veteran in July 2012 from SHAC (dated May 3, 2013) and AHA (undated) both contain speech discrimination scores, however, they do not indicate whether the Maryland CNC speech discrimination test was used in obtaining such scores as is required for evaluation of the Veteran's hearing loss disability.  Clarification in that regard must therefore be obtained from SHAC and AHA.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional records of audiological treatment received for bilateral hearing loss, VA and non-VA, since February 2008 that have not yet been associated with the claims file. 

Also request that he submit authorization necessary to enable VA to obtain clarification from SHAC and AHA as to whether the Maryland CNC speech discrimination test was used in obtaining speech discrimination scores during the Veteran's audiological evaluations at those facilities.  The Veteran may alternatively obtain a statement from an audiologist at those facilities indicating which speech discrimination test was used in determining his speech discrimination scores during audiological evaluation at those facilities.  

Regardless of the Veteran's response to any request for assistance in obtaining records from private sources, relevant VA audiological treatment records, to include numeric findings on audiometric evaluation, must be obtained from the Memphis VAMC and Covington CBOC dating from March 2008 to March 2009 and since June 2013, and the North Florida / South Georgia VA Health Care System since February 2008.  

Appropriate steps, to include a search of archived and retired records, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims file.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and his representative and they must be afforded an opportunity to respond.

2. Once all relevant records have been obtained and associated with the claims file, schedule the Veteran for a VA audiology examination with an audiologist to determine the current level of severity of the his hearing impairment.  The claims folder and any treatment records contained in Virtual VA and VBMS must be made available to and reviewed by the examiner.  

The examiner should elicit from the Veteran all complaints associated with his service-connected bilateral hearing loss disability, to include any associated functional impairment.  Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail why valid and reliable audiometric data could not be obtained.

3. Following completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

